Title: Stephen Cathalan to Thomas Jefferson, 27 June 1809
From: Cathalan, Stephen
To: Jefferson, Thomas


          Sir—  Marseilles the 27th June 1809
           I hope my Letter of the 14th october 1807 with the Provisions by the Ship Fabius, reached you Safe, and in good order; & that Mr Wam hazard bearer of my Bill on you ⅌ D. 87–10 ct for their amount, whom I took the Liberty of Introducing you, had the honor of Paying you his Personal Respects, with those of my Family & my Self with our best wishes!
          after the Long & Emminent Services you rendered to your Country, having fullfilled the Last Eight years the Presidency of the United states, you are at Last, according to your wishes, Returned in the Bosom of your Dear Family & Retired to your Books and Farms! enjoying of the Gratitude & Blessings of the People of the United States, to whom you had Sacrifice’d the best part of your Life for their Well fair & future Prosperity! Leaving them for Successor your Collaborator & Good Friend James Madison,
          but in your Letter to me of the 29th June 1807. you had in Contemplation to Visit again a Part of Europe and this Country; I hope the state of your health is so Good as not to be an obstacle to put this Project in Execution, nor the actual State of Political affairs;—I am only apprehensive that, tho’ wishing to travel as a Private Gentleman, your Modesty could not avoid to be yourself witness of the Tribute of admiration that would be paid everywhere, to your Past Public Caracter, Private virtues, Patriotism, Philanthropick Philosophy & Proffound Knowledge in Sciences & your Constant Study for the benefit of mankind;
          on the Contrary, I think your Travel & short Stay in Some Capital Places of Europe, might be usefull and advantageous to Respective Countries, tho’ in a Private & not in a Public Capacity;
          For my Part, you will not Doubt of the Great Pleasure it would afford me, if I should once more have the honor of Seeing you here or in Paris &c as I apprehend I will not be able to pay you a Long desired visit at Monticelo!
           my old Mother Says She hopes Still of not Leaving this world before that happy Day; my Daughter & Mr J. Oliver present their Best Respects to you
          I have the honor to be always at your Commands & with Great Respect Sir
          Your admirer & most Devoted Servant! Stephen Cathalan
         